Citation Nr: 1755763	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from July 1980 to August 1986. The Veteran also had service from May 1989 to May 1998, which resulted in a Bad Conduct discharge pursuant to a Special Court Martial. A May 2010 administrative decision concluded that the Veteran's discharge for the period from May 22, 1989, through May 13, 1998 was a bar to VA benefits; however, the Veteran is eligible for benefits based on service from June 9, 1976 through June 6, 1980 and July 1, 1980 through August 19, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran filed a Notice of Disagreement in June 2012. The RO furnished the Veteran a statement of the case in August 2013. The Veteran filed a substantive appeal on VA Form 9 in August 2013.

The Veteran's claim for service connection for bilateral hearing loss was previously denied in a May 2010 rating decision at which time the Veteran's service treatment records were not available.  The Veteran's service treatment records have since been associated with the claims file.  Accordingly, the Veteran's claim is to be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (providing that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, after review of the record, further development is needed prior to disposition of the claim.
The Veteran was afforded a VA audiological examination in April 2012.  The examiner provided a negative nexus opinion, which included a thorough discussion of threshold shifts in the service treatment records.  The examiner noted that no hearing loss was evident in the left ear at 4000 Hertz on the current examination [38 C.F.R. § 3.385 hearing loss is not shown], and there was mild mid frequency sloping to severe high frequency hearing loss in the right ear.  The examiner maintained that the configuration of the hearing loss is not consistent with military acoustic trauma in either ear. 

At the July 2016 Board hearing, the Veteran testified that his hearing had worsened since his April 2012 VA examination. See Transcript of Board Hearing at 6. He also testified that he received hearing aids sometime in 2012 or 2013. Id.  An October 2010 VA audiology consult shows that the Veteran was seen in preparation for a hearing aid fitting.  Word discrimination (undefined) was noted to be 88 percent in the left ear.  In light of the foregoing, the Board will afford the Veteran another opportunity to report for a VA examination to assist him in substantiating his claim.  

Finally, due to the time that will pass while on remand, updated medical records should be obtained. Relevant ongoing VA medical records should be requested. 38 U.S.C. § 5103A (c)(2012).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding pertinent VA treatment records from April 2012 to the present.

2. Schedule the Veteran for a VA audiological examination to ascertain the nature and etiology of the Veteran's bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The Veteran's file must be reviewed by the examiner.

In light of the new examination findings since the April 2012 VA audiological examination, and if the Veteran now presents with a configuration of hearing loss consistent with acoustic trauma, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability):

a) that the Veteran's bilateral hearing loss is causally or etiologically due to in-service exposure to military noise, to include on the basis of a delayed/latent onset theory of causation.

All opinions must be supported by clear rationale, and a discussion of the facts and medical principles involved.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




